 


110 HR 1172 IH: Fairness to All Vietnam Veterans Act
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1172 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2007 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To require the Secretary of Defense to report to Congress regarding the requirements applicable to the inscription of veterans’ names on the memorial wall of the Vietnam Veterans Memorial. 
 
 
1.Short titleThis Act may be cited as the Fairness to All Vietnam Veterans Act. 
2.Study and report on requirements for inscription of veterans’ names on memorial wall of Vietnam Veterans Memorial 
(a)FindingsCongress finds as follows: 
(1)Public Law 96–297 (94 Stat. 827) authorized the Vietnam Veterans Memorial Fund, Inc., (in this section referred to as the Memorial Fund) to construct a memorial in honor and recognition of the men and women of the Armed Forces of the United States who served in the Vietnam war. 
(2)The Memorial Fund determined that the most fitting tribute to those who served in the Vietnam war would be to permanently inscribe the names of the members of the Armed Forces who died during the Vietnam war, or who remained missing at the conclusion of the war, on a memorial wall. 
(3)The Memorial Fund relied on the Department of Defense to compile the list of individuals whose names would be inscribed on the memorial wall and the criteria for inclusion on such list. 
(4)The Memorial Fund established procedures under which mistakes and omissions in the inscription of names on the memorial wall could be corrected. 
(5)Under such procedures, the Department of Defense established eligibility requirements that must be met before the Memorial Fund will make arrangements for the name of a veteran to be inscribed on the memorial wall. 
(6)The Department of Defense determines the eligibility requirements and has periodically modified such requirements. 
(7)As of February 1981, in order for the name of a veteran to be eligible for inscription on the memorial wall, the veteran must have— 
(A)died in Vietnam between November 1, 1955, and December 31, 1960; 
(B)died in a specified geographic combat zone on or after January 1, 1961; 
(C)died as a result of physical wounds sustained in such combat zone; or 
(D)died while participating in, or providing direct support to, a combat mission immediately en route to or returning from such combat zone. 
(8)Public Law 106–214 (114 Stat. 335) authorizes the American Battle Monuments Commission to provide for the placement of a plaque within the Vietnam Veterans Memorial to honor those Vietnam veterans who died after their service in the Vietnam war, but as a direct result of that service, and whose names are not otherwise eligible for placement on the memorial wall. 
(9)The names of a number of veterans who died during the Vietnam war are not eligible for inscription on the memorial wall or the plaque. 
(10)Examples of such names include the names of the 74 servicemembers who died aboard the U.S.S. Frank E. Evans (DD–754) on June 3, 1969, while the ship was briefly outside the combat zone participating in a training exercise. 
(b)StudyThe Secretary of Defense shall conduct a study that— 
(1)identifies the veterans (as defined in section 101(2) of title 38, United States Code) who died on or after November 1, 1955, as a direct or indirect result of military operations in southeast Asia and whose names are not eligible for inscription on the memorial wall of the Vietnam Veterans Memorial; 
(2)evaluates the feasibility and equatability of revising the eligibility requirements applicable to the inscription of names on the memorial wall to be more inclusive of such veterans; and 
(3)evaluates the feasibility and equatability of creating an appropriate alternative means of recognition for such veterans, including any such alternatives involving an education center at the Vietnam Veterans Memorial. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report based on the study conducted under subsection (b). Such report shall include— 
(1)the reasons (organized by category) that the names of the veterans identified under subsection (b)(1) are not eligible for inscription on the memorial wall under current eligibility requirements, and the number of veterans affected in each category; 
(2)a list of the alternative eligibility requirements considered under subsection (b)(2); 
(3)a list of the alternative means of recognition considered under subsection (b)(3); and 
(4)the conclusions and recommendations of the Secretary of Defense with regard to the feasibility and equatability of each alternative considered. 
(d)ConsultationsIn conducting the study under subsection (b) and preparing the report under subsection (c), the Secretary of Defense shall consult with— 
(1)the Secretary of Veterans Affairs; 
(2)the Secretary of the Interior; 
(3)the Vietnam Veterans Memorial Fund, Inc.; 
(4)the American Battle Monuments Commission; 
(5)the Vietnam Women’s Memorial, Inc.; and 
(6)the National Capital Planning Commission. 
 
